DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Amendment
The Amendment filed 03/30/2021 has been entered.  Claims 1 & 4-10 are pending in the application.  Claims 2 & 3 are cancelled.  Claims 9 & 10 are entered as “New”.

Double Patenting
Copending application 16/564,888 contains very similar material as the instant application.  Although their material does not constitute a double patenting rejection at this time, any future amendments for either application should take into consideration the material of the other to prevent a double patenting rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control means” in Claim 1, where the generic placeholder is “means”; the functional language includes “controlling movement of the plurality of vanes”, and sufficient structure is not provided in the claim; instant application Page 6, Lines 4-7, describes the control means as either springs, magnets, compressed gas or cams/rollers.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 & 6 are rejected under 35 U.S.C. 102 as being unpatentable over Vasilantone (U.S. Patent 3,971,347).  Note parallel rejection.
As to Claim 1, Vasilantone teaches an expander of the type that is used to extract power from a supply of pressurized fluid and that includes: a housing (12/14/16/18): having a rotation axis (11); defining a hollow interior (20) having an annular surface (58) orientated parallel (as seen in Figure 3) to the rotation axis (11) and through which (as seen in Figure 3) the rotation axis (11) extends; and defining one or more ports (78/80) which extend through (as seen in Figure 2) the housing (14) to the interior (20); a rotor (22/70/72/74) mounted in (as seen in Figures 2/3) the housing (12/14/16/18) for rotation (Column 3, Lines 51-52) about the rotation 

    PNG
    media_image1.png
    608
    594
    media_image1.png
    Greyscale

Vasilantone Figure 2, Modified by Examiner

As to Claim 4, Vasilantone teaches all the limitations of Claim 1, and continues to teach the body (70) is cylindrical (as shown in Figures 2/3) and disposed in offset relation (as shown in Figure 2) to the interior (20).
As to Claim 6, Vasilantone teaches all the limitations of Claim 1, and continues to teach the control means (102a) comprises springs (102a is defined as a spring) which bias (Column 3, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 9 & 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Herrmann (EP1852576 - see attached translation).  Note parallel rejection.
As to Claim 1, Herrmann teaches an expander (50; Figure 8) of the type that is used to extract power from a supply of pressurized fluid (Paragraph 0013) and that includes: a housing (101/114/142; as shown in Figure 9): having a rotation axis (through the center of rotor axle 103, as shown in Figure 9); defining a hollow interior (within 114, as shown in Figures 8/9) having an annular surface (the radially inward surface of 114 facing vanes 104) orientated parallel to (as shown in Figure 8) the rotation axis (through the center of rotor axle 103) and through which (as shown in Figure 8) the rotation axis (through the center of rotor axle 103) extends (as shown in Figure 9); and defining one or more ports (121/125/126; Figure 9) which extend through (as shown in Figure 9) the housing (142) to the interior (within 114); a rotor (102) mounted in (as shown in Figure 8/9) the housing (101/114/142) for rotation (Paragraph 0015) about the rotation axis (through the center of rotor axle 103), the rotor (102) having: a body (102) having an outer tubular surface (see Figure 8 below), the tubular surface (see Figure 8 below) having defined therein (as shown in Figure 8) a plurality of voids (108), the body (102) further defining a 

    PNG
    media_image2.png
    710
    802
    media_image2.png
    Greyscale

Herrmann Figure 8, Modified by Examiner

Alternatively, other Herrmann embodiments, which appear to use the same vane 104 and hinge attachment method, identify a pivot point similar to that in Herrmann Figure 8, as a bearing 132/133/134 (see Herrmann Figure 7), which includes the pintle 133.
Therefore, it would have been obvious to one of ordinary skill in the art to provide a hinge bearing 132/133/134 which includes a pintle 133, as taught by the Herrmann apparatus embodiment shown in Figure 7, at the point of attachment --vane pivot axis-- between the vanes 
As to Claim 4, Herrmann teaches all the limitations of Claim 1, and continues to teach wherein the body (102) is cylindrical (as shown in Figures 8/9) and disposed in offset relation to (as shown in Figure 8) the interior (within 114).
As to Claim 5, Herrmann teaches all the limitations of Claim 1, and continues to teach an alternative embodiment (Figure 18) where the annular surface (the radially inward surface of 101) defines a substantially oval cross-section (as shown in Figure 18), and the body (see Figure 18 below) is centered (as shown in Figure 18; Page 30, Lines 1253-1254) in the interior (the volume within 101).  Paragraph 0030 discusses how the circular (Herrmann uses the term cylindrical) and elliptical housings work in similar manners where compression takes place along the minor axis.

    PNG
    media_image3.png
    916
    697
    media_image3.png
    Greyscale

Herrmann Figure 8, Modified by Examiner

It would have been an obvious matter of design choice to modify the annular surface to have an oval cross-section and arrange the body in the center of the interior.  Applicant has not disclosed a centered oval cross-section over an offset circular cross-section solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with an offset circular cross-section.
As to Claim 9, Herrmann teaches all the limitations of Claim 1, and continues to teach each vane (104) is substantially V-shaped (one of ordinary skill in the art would consider vanes 104 as “V-shaped”) and each void (108) is substantially V-shaped (one of ordinary skill in the art would consider voids 108 as “V-shaped” since the V-shaped vanes fit in the voids).
As to Claim 10, Herrmann teaches all the limitations of Claim 1, and continues to teach the first section (as shown in Figure 1 in the Claim 1 rejection above) of each vane (104) meets the second section (as shown in Figure 1 in the Claim 1 rejection above) of the vane (104) at an angle at the tip (as shown in Figure 1 in the Claim 1 rejection above) of the vane (104).  Although the tip, as defined in Figure 1 in the Claim 1 rejection above, clearly shows an angle, it should be noted the wording of the limitation allows for an angle to be interpreted as being 180°, or a straight line.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vasilantone, in view of Lobb (U.S. Patent 5,494,014).  Note parallel rejection.
As to Claim 5, Vasilantone teaches all the limitations of Claim 1, but does not teach the annular surface defines a substantially oval cross-section, and the body is centered in the interior.
Lobb teaches the use of an oval-shaped annular surface and rotor centered in the interior.  See Figure 2 below.

    PNG
    media_image4.png
    520
    856
    media_image4.png
    Greyscale

Lobb Figure 2, Modified by Examiner

It would have been an obvious matter of design choice to modify the annular surface to have an oval cross-section and arrange the body in the center of the interior.  Applicant has not disclosed a centered oval cross-section over an offset circular cross-section solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with an offset circular cross-section.

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilantone, in view of Peitzke (U.S. PGPub 2007/0240674).
As to Claim 7, Vasilantone teaches all the limitations of Claim 1, but does not teach the rotor has a pair of end seals disposed axially apart from one another and defining the chambers, in combination with the tubular surface, the annular surface and the tip seal.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the vane and rotor seals, as taught by Peitzke, on the vanes and rotors, as taught by Vasilantone, to seal the vanes and rotors to the housing (Paragraph 0041).
As to Claim 8, Vasilantone, as modified, teaches all the limitations of Claim 1, and Vasilantone continues to teach the end seals (84/110/111/112/113) are defined in part by body seals (110/111/112/113) carried by and spring mounted (although not shown in the figures, Paragraph 0043 states springs 122 are used to urge the seals towards their mating surfaces) to the body (22/24) and in part by vane seals (84) carried by and spring (90) mounted (Figure 6) to the vanes (32).

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Regarding the Claim 1, 102 rejection, Applicant argues Vasilantone does not teach the amended claims, specifically a tip seal defining a tip of the vane and the movement of the vane between the extended and retracted positions causes the tip seal to sweep the annular surface.  Examiner disagrees.
With respect to the tip seal defining a tip of the vane, Applicant argues the resilient member 88 does not define the tip of the vane 80, but comprises an elongated section 90 that extends beyond the tip of the vane and a bent-back portion 92 extending from the elongated section 90 (see bottom of page 9).  Examiner disagrees with this interpretation.  Examiner has interpreted the vane as being comprised of each of the resilient member 88, the elongated 
With respect to the vane sweeping the annular wall, Applicant argues the resilient member 88 does not sweep the annular wall 58 (see page 10).  Examiner disagrees with this interpretation.  Using the same interpretation as explained in the previous paragraph, Examiner has interpreted the vane as being comprised of each of the resilient member 88, the elongated portion 90 and the bent-back portion 92.  Therefore, the tip of the vane clearly sweeps annular wall 58.  An annotated Vasilantone Figure 2 is below, showing where the top of the vane is located, which is pressed against annular wall 58.

    PNG
    media_image5.png
    608
    594
    media_image5.png
    Greyscale

Vasilantone Figure 2, Modified by Examiner

All rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB102008 shows V-shaped vanes using a spring 13 to urge the vanes outward.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746